DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed May 13, 2022 (hereafter the “5/13 Reply”) has been entered.  
Claims 1-2, 5-9, 11-12, 15, 17-19, 21, and 23-32 remain pending. 

Bona Fide Amendment
The 5/13 Reply includes Applicant’s response to the nonstatutory double patenting rejections of record as follows (see pg 11):

    PNG
    media_image1.png
    41
    433
    media_image1.png
    Greyscale

This request is not the filing of a terminal disclaimer, or filing of a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, as the required response in accordance with MPEP 804 I.B.1.  
Applicant’s request is expressly contrary to MPEP 804 I.B.1. (see also MPEP 714.03 and 37 C.F.R. 1.135(c)).  See 37 CFR 1.111.  

Election/Restrictions
Species Election
Applicant’s previous election, without traverse, of glycine (as Species of A as present in Claim 23), and ribonucleic acid molecule of said cell (as Species of B as present in Claim 27) is re-confirmed. 
Claims 1-2, 5-9, 11-12, 15, 17-19, 21, and 23-32 read on the elected species.

Claim Objections – Withdrawn 
In light of amendment to Claim 2, the previous objection thereto because of informalities has been withdrawn.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claims 24 and 25, the previous rejection of Claims 1-2, 5-9, 11, 12, 15, 17-19, 21, and 23-31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
In light of amendments to Claim 17, the previous rejection of Claims 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “each nucleic acid cell barcode molecule of said at least said subset of said plurality of nucleic acid cell barcode molecules” (emphasis added; see lines 3-5), which is confusing because the multiple instances of “said” create ambiguity regarding what limitation is encompassed by the phrase.  
As best understood, the above quoted phrase appears intended to recite --each nucleic acid cell barcode molecule of said at least a subset of said plurality of nucleic acid cell barcode molecules-- and to refer to “at least a subset of said plurality of nucleic acid cell barcode molecules” in lines 1-2 of the Claim 24 prior to amendment with the 5/13 Reply.  
But even if this understanding is correct, the interpretation still lacks antecedent basis for “at least a subset of” in light of the 5/13 amendment to Claim 24.  This lack of basis also renders the claim indefinite. 
In light of the foregoing, Claim 24 is unclear and so indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the above quoted portion is interpreted as reciting --each nucleic acid cell barcode molecule of 

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of its claim amendments, the previous rejection of Claims 1-2, 5-9, 11, 12, 15, 17-19, 21, 23-25 and 32 under 35 U.S.C. 103 as being unpatentable over Nicol et al. in view of Breaker et al. has been withdrawn.
In light of its claim amendments, the previous rejection of Claims 26-31 under 35 U.S.C. 103 as being unpatentable over Nicol et al. in view of Breaker et al. has been withdrawn.
But see new rejections below that include application of both Nicol et al. and Breaker et al. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-9, 11, 12, 15, 17-19, 21 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (US 2018/0112212 A1; published 4/26/2018; effectively filed 3/11/2016; cited in IDS filed 4/29/2020) in view of Breaker et al. (US 2009/0117545 A1; published 5/7/2009), both as previously applied, and Huang et al. (“Structural Insights into Ligand Recognition by a Sensing Domain of the Cooperative Glycine Riboswitch”, Molecular Cell, Vol 40, Iss 5, 2010, pp 774-786, https://doi.org/10.1016/j.molcel.2010.11.026) and Mandal et al. (“A Glycine-Dependent Riboswitch That Uses Cooperative Binding to Control Gene Expression” Science, 306 (2004), pp 275-279).  
As an initial matter, it is noted that both Nicol et al. and Breaker et al. relate to manipulation of nucleic acids in the analysis of biological activity as a common field of endeavor.  And Breaker et al., Huang et al. and Mandal et al. relate to the structure and use of glycine riboswitches as a common field of endeavor.
Nicol et al. teach (see e.g. ¶0159) a cell comprising amplicons (i.e. nucleic acid sequences of a cell), which correspond to “metabolite[s]” in step (a), part (i) of Claim 1 and to Claims 5 and 15) encapsulated together with “a bead, such as a hydrogel bead” comprising “origin-specific barcodes” using “microfluidics” into a “single drop”, which corresponds to “a partition” in step (a) of Claim 1 as well as part (ii) thereof and to Claim 21, where the “origin” refers to the cells and so the barcodes correspond to “cell barcode sequence” in the claim.  They further teach the bead is copolymerized with a “capture oligonucleotide” (see ¶0159).  
And regarding step (a), part (iii) of Claim 1 and Claims 17-19, Nicol et al. teach the partitioned cells and beads are contacted with one or more target molecule binding test-agents (which the partition then comprises) “such as a small molecule, a nucleic acid, a polypeptide, or a polysaccharide” where “individual test agents are labeled with a test-agent molecule barcode” (see e.g. ¶0160 and ¶¶0161-0163), which are “test agent specific barcodes” (see e.g. ¶0164).  A test agent binding to a target molecule (i.e. a nucleic acid sequence of the cell as a “metabolite”) corresponds to “coupling” between the two in step (a), part (iii) of Claim 1.  
Nicol et al. also teach (in ¶¶0164 and 0171) that the target molecules (i.e. “metabolite” of Claim 1) are contacted with the test agents, which corresponds to “providing conditions sufficient for said metabolite to couple” in step (b) of Claim 1.  The test agent (i.e. binding agent) becomes labeled with the origin-specific barcode (see esp. ¶0171), therefore the test agent was necessarily rendered accessible to the capture sequence of the origin-specific barcode molecule and the capture sequence of the origin-specific barcode molecule was permitted to couple to the test agent, all in correspondence to parts (i) and (ii) of step (b) of Claim 1 and Claim 32.  See also ¶0182 regarding target nucleic acids.  
Nicol et al. further teach (in ¶0161), the origin specific barcode and the test-agent specific barcode are amplified, which correspond to nucleic acid synthesis in step (c) of Claim 1 and to Claims 9 and 11 (see also ¶0121 for amplification by “PCR”), and that the synthesized molecule comprises a nucleic acid sequence corresponding to the test-agent specific barcode (i.e. the “riboswitch identifier sequence” in part (1) of step (c)) and a nucleic acid sequence of the origin-specific barcode (i.e. the “cell barcode sequence” in part (2) of step (c)); see also ¶¶0162-163 and 0159.  The last clause in Claim 1 (“wherein said first nucleic acid sequence and said second nucleic acid sequence permit said metabolite to be identified as corresponding to said cell”) is interpreted as an intended use of the method. 
Nicol et al. teach an embodiment of the above in Figure 23 (reproduced below; see also Example 4, esp ¶¶0409-0411).  

    PNG
    media_image2.png
    932
    911
    media_image2.png
    Greyscale

In the above figure, shaded circles (see e.g. in the upper left “Lysed cell”; and i.e. “target proteins” of ¶0411 in Nicol et al.) are the “metabolite[s]” of Claim 1, the hydrogel bead with attached sequences is “a bead” of Claim 1, and the antibody (i.e. “test agent” of Nicol et al. with a nucleic acid tag and shown as bound to a shaded circle in the middle left and right of the figure) is “capable of coupling to [a] metabolite” as recited in Claim 1.  The antibody-shaded circle structure is an “antibody-target complex” (see ¶0411) where DNA polymerase (ovals identified as “pol”) is used to synthesize a DNA molecule containing both a nucleic acid tag sequence and sequence of the bead (ibid).  The figure further shows those complexes as also bound by biotin labeled “Target specific antibodies”, which are used to selectively isolate complex-linked DNA molecules (see e.g. ¶0412).  A skilled artisan would understand that using the biotinylated antibodies address the problem of DNA molecules also being synthesized via tagged antibodies that are not part of an antibody-target complex, but that are still capable of allowing DNA synthesis like tagged antibodies that are in a complex.  
Regarding Claim 2, Nicol et al. teach detecting barcodes by “sequencing” (see e.g. ¶0162).  
Regarding Claim 6, Nicol et al. teach breaking “the emulsion” to “result [in] a pooled sample of amplicons” (see e.g. ¶0159 and Fig. 1).  
Regarding Claims 7 and 8, Nicol et al. teach “enzymatic cleavage” to release an attached nucleic acid barcode (see e.g. ¶0102 as well as Fig. 23 and ¶¶0410-0411).  
Regarding Claim 12, Nicol et al. teach PCR with use of “sequences that allow for amplification and sequencing (for example, P7 (SEQ ID NO: 11), SBS3 (SEQ ID NO: 2) and P5 (SEQ ID NO: 12) elements for Illumina® sequencing)” (see e.g. ¶0121).  
Regarding Claim 24, Nicol et al. teach “each member of a set of origin-specific nucleic acid barcodes [ ] may be associated with (for example, covalently bound to or a component of the same molecule as) a distinct or different UMI” (i.e. unique molecular identifier), see e.g. ¶0088.
Regarding Claim 25, Nicol et al. teach “identification sequence unique to each bead” resulting from “split-pool labeling” (see e.g. ¶¶0159 and 0022 as well as Fig. 10).
Nicol et al. do not teach use of a riboswitch (with a capture sequence and an identifier sequence as recited in Claim 1); and do not teach a riboswitch capture sequence that is inaccessible to a capture oligonucleotide while in said partition unless the riboswitch is coupled to a metabolite (as recited in step (a), part (iii) of Claim 1).  Nicol et al. also do not teach glycine as a metabolite (as recited in Claim 23).  
Breaker et al. teach and use “biosensor riboswitches” to detect glycine, where the riboswitch undergoes a conformational change upon binding glycine (see e.g. Abstract and ¶0024), and they may be operably linked to a reporter nucleic acid, the expression of which is dependent upon the binding of the riboswitch to its cognate molecule (see e.g. ¶¶0070 and 0182).  Breaker et al. also teach “a glycine-responsive riboswitch from Vibrio cholerae” (see pg 4, ¶0032, and Figs 1A-1D) as exemplifications of their teachings (see also Figs 7A-7C, pg 4, ¶0038, pg 28, ¶0282, and pg 29, ¶¶0294-0295).  
Additionally regarding glycine-responsive riboswitches, Breaker et al. teach 

    PNG
    media_image3.png
    306
    300
    media_image3.png
    Greyscale

Thus the “regulated P1c strand” is a nucleic acid sequence that has different accessibility because when the riboswitch is bound to glycine, P1b is in a stem structure with P1a.  
The teachings of Breaker et al. are further informed by, and are consistent with, Huang et al., who teach structural insights regarding the  Vibrio cholerae riboswitch, including its depiction in Figure 1 (see pg 772).  Part A of Figure 1 is reproduced as follows:

    PNG
    media_image4.png
    451
    459
    media_image4.png
    Greyscale

where “I” and “II” indicate the two sensing domains of the natural riboswitch, and Huang et al. teach that “glycine binding to the RNA that contains both sensing domains of the natural riboswitch (VCI-II) is highly dependent on Mg2+ concentration (data not shown) and is characterized by Kd = 2.3 ± 0.7 μM, a value comparable to VCII RNA-binding affinity” (see pg 781, left col., 2nd full ¶).  
Additionally, the above illustration shows the 5’ end of the riboswitch in the lower left hand portion and the 3’ end in the lower right hand portion.  
And consistent with the teachings of Breaker et al. regarding the regulated P1c strand, Huang et al. teach that “[i]n the presence of glycine, P1 helix of the glycine riboswitch sequesters the regulatory sequence in the 3'-region of the sensing domain so that the downstream region folds into an antiterminator hairpin [ ] (Mandal et al. 2004)” (emphasis added; see pg 781, left col., last full ¶) where “Mandal et al. 2004” is Mandal et al. as cited herein.  
A review of these Huang et al. teachings with the above illustration, “the 3’-region of the sensing domain” is the lower right hand portion, with the 3’ end of the riboswitch.  
This location of “the 3’ region of the sensing domain” is further informed by Mandal et al., who teach a similar depiction of VCI-II in their Figure 1B. (see pg 276), which is reproduced as follows:

    PNG
    media_image5.png
    311
    334
    media_image5.png
    Greyscale
.
Additionally, Mandal et al. teach control of RNA expression in vitro and in vivo using an analogous B. subtilis gcvT RNA in their Figure 4A (see pg 278), which is reproduced as follows:

    PNG
    media_image6.png
    539
    521
    media_image6.png
    Greyscale

The top portion depicted above includes location of the gcvT RNA (i.e. riboswitch) at the 3’ end of the IGR (“intergenic region”) used to assess its expression as an RNA.  This is analogous to the 3’ end location of a riboswitch capture sequence as recited in Claim 1. 
Additionally, the above depiction shows a region (in orange and boxed) corresponding to 3’ end of the V. cholera riboswitch of Breaker et al., Huang et al. and Figure 1 of Mandal et al., the nucleotides of which are sequestered or not sequestered as taught by Huang et al.  In the interest of clarity, the gcvT RNA sequence in orange is 5’-AGGACAGAGAA where the underlined portion participates in forming P1 and corresponds to the V. cholera II domain (VCII) sequence of 5’-CAGAGG in Figs. 1 of Huang et al. and Mandal et al.
Moreover, disruption of the P1 duplex would be expected to also expose the nucleotides to the 5’ end of each of the gcvT RNA and VCII sequences to result in a larger region of exposed nucleotides of 5’-GCCAGGACAGAGAA in the former and 5’-AAAAGGACAGAGG in the latter (where the additional exposed nucleotides are in italicized bold text). 
Regarding Claims 1-2, 5-9, 11, 12, 15, 17-19, 21, 23-25 and 32, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nicol et al. to (A) use the glycine binding biosensor riboswitch of Breaker et al. as the target molecule binding test agent of Nicol et al., including adaptation Nicol et al.’s bead attached nucleotide sequences to the “regulated” strand of Breaker et al. (in the 3’-region of the sensing domain as taught by Huang et al. and Mandal et al.), and to (B) include location of the riboswitch at the 3’ end of the nucleic acid molecule containing the riboswitch, as taught by Mandal et al. in their IGR construct, to mediate (by hybridizing) the combining of “the origin-specific barcode and the specific binding agent barcode” of Nicol et al., with the reasonable expectation of successfully expanding the Nicol et al. method (beyond the detection of target proteins) to detect glycine through amplification and sequencing of combined barcode sequences without surprising or unexpected results.  Further motivation for the adaptation of Breaker et al.’s “regulated” strand to mediate the hybridization of a riboswitch to the bead of Nicol et al. is provided by the recognition that the adaptation takes advantage of the riboswitch being inaccessible for hybridization without glycine binding; thus the adaptation simplifies the method of Nicol et al. by removing the need for biotinylated “Target specific antibodies” (see e.g. Fig. 23) to selectively isolate “antibody-target complexes” before assessing extended DNA tags.   
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (glycine binding biosensor of Breaker et al., Huang et al. and Mandal et al.) for another (target molecule binding test agent of Nicol et al.) to obtain predictable results; and simple use of known techniques (of Breaker et al. , Huang et al. and Mandal et al.) to expand and improve the similar method (of Nicol et al.) in the same way.  

Regarding Claims 26-31, the teachings of Nicol et al. regarding antibodies as target molecule binding test-agents that bind cell proteins are re-emphasized. 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nicol et al., Breaker et al., Huang et al. and Mandal et al. (as explained above) by using the glycine binding biosensor riboswitch (in light of Breaker et al., Huang et al. and Mandal et al.) as an additional target molecule binding test agent, in combination with a cell protein binding, antibody test agent of Nicol et al., with the reasonable expectation of successfully expanding the Nicol et al. method to detect both glycine and a target cell protein of interest without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Breaker et al., Huang et al. and Mandal et al.) to expand and improve the similar method (of Nicol et al.) in the same way.  
Response to Arguments
Applicant's arguments on pages 8-10 of the 5/13 Reply have been fully considered in combination with the totality of the record and to the extent they apply to the above rejections.  The arguments are not persuasive.
Applicant’s arguments are based on the amended claims and how the teachings of Breaker et al. require their riboswitch to “be operably linked and 5’ to the RNA whose expression is regulated” (emphasis in the original).  This is not persuasive in light of the additional teachings of Huang et al. and Mandal et al. as explained above.  

Double Patenting – Withdrawn and Maintained
In light of claim amendments, the previous provisional rejection of Claims 1, 2, 6, 11, 12, 17-19, 24 and 26-31 on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35, 33, 36, 37, 38-40, 41-43, 45 and 46-51 (as filed 15 September 2021) of copending Application No. 17/157,228 (reference application) in view of Nicol et al. (US 2018/0112212 A1 as cited above) has been withdrawn.
See new provisional rejection below.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 2, 6, 11, 12, 17-19, 24 and 26-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 35, 33, 36, 37, 38-40, 41-43, 45 and 46-51 (as filed 15 September 2021) of copending Application No. 17/157,228 (reference application) in view of Nicol et al., Breaker et al., Huang et al. and Mandal et al. (all as cited above).
Co-pending Claim 35 depends from co-pending claim 32 and so claim 32 encompasses claim 35 in its entirety. 
Thus co-pending claims 32 and 35 teach a method for processing or analyzing GDP (a metabolite as encompassed by instant Claim 1) with the same steps (a) through (c) as instant Claim 1 (including use of a riboswitch) with the exceptions of location of a riboswitch as recited in instant Claim 1, and “a partition” and bead bound reagents in steps (a) and (b).  
Co-pending claim 33 teaches the same additional element(s) as instant Claim 2.
Co-pending claim 36 teaches the same additional element(s) as instant Claim 6.
Co-pending claim 37 teaches the same additional element(s) as instant Claim 11.
Co-pending claims 38-40 teach the same additional elements as instant Claim 12.
Co-pending claims 41-43 teach the same additional elements as instant Claims 17-19, respectively.
Co-pending claim 45 teaches the same additional element(s) as instant Claim 24.
Co-pending claims 46-51 teach the same additional elements as instant Claims 26-31, respectively.
The teachings of Nicol et al., Breaker et al., Huang et al. and Mandal et al. have been explained above.  The teachings of Breaker et al., Huang et al. and Mandal et al. regarding regulated nucleotide positions are re-emphasized.  
And the teachings of Nicol et al. regarding performance of their method with encapsulation of bead bound reagents using “microfluidics” into a “single drop”, which corresponds to “a partition” in instant Claim 1, are re-emphasized.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of co-pending Claim 35 by (A) altering its riboswitch in light of , Breaker et al., Huang et al. and Mandal et al. and (B) to be performed in droplets with bead bound reagents as taught by Nicol et al. with the reasonable expectation of successfully expanding the method to have the advantages explained in the obviousness rejection above without surprising or unexpected results.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments on page 10 of the 5/13 Reply are not persuasive because no substantive arguments were presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl

/AARON A PRIEST/Primary Examiner, Art Unit 1637